DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 12/28/2021.
Status of Rejections
The objections to the drawings and claims are withdrawn in view of applicant’s amendments and remarks.
The rejection(s) of claim(s) 14 is/are obviated by applicant’s cancellation. 
The rejection of claim(s) 1-8 and 10-11 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
New grounds of rejection for claims 1 and 12 are necessitated by applicant’s amendments.
All other previous rejections are maintained.
Claims 1-8,10-13 and 15-16 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10, 12-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Korach (U.S. Patent No. 4,345,986).
Regarding claim 1, Korach discloses an electrode for electrolysis (see e.g. Fig. 3, cathode element 45 in solid polymer electrolyte 1 for electrolysis; Col. 8, lines 52-53 and 60-65) having a mass per unit area of 8.9 to 35.6 mg/cm2 (see e.g. Col. 8, lines 52-56, calculated from the thickness of 0.05 mm, a porosity of 20-80% and the density of nickel being 8.91 g/cm3). 
Korach does not explicitly teach the electrode exhibiting an adhesion force applied per unit mass*unit area of 0.08 N/mg*cm2 or more measured by a Method (i) described in the claim. 
The Method (i) is not a positively recited part of the claimed electrode, and is instead a series of steps performed on the electrode to measure a property.
The electrode disclosed by Korach has the same or very similar characteristics as that described in the claims as well as generally described in the instant specification. The electrode has a mass per unit area of 8.9 to 35.6 mg/cm2 (see e.g. Col. 8, lines 52-56, calculated from the thickness of 0.05 mm, a porosity of 20-80% and the density of nickel being 8.91 g/cm3), a thickness of 50 µm (see e.g. Col. 8, lines 52-53), and an opening ratio of 20 to 80% (see e.g. Col. 8, lines 54-55), falling within the ranges stated in claims 1-2 and 4-6, as well as described in paragraph 0012, lines 20-28 and 55-61, of the instant specification. The electrode of Korach is also formed of nickel (see e.g. Col. 8, lines 52-53) as an expanded and perforated metal foil (see e.g. 
MPEP § 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)”. 
Korach discloses all the claimed structural elements and the same method of making, and the electrode would therefore inherently have the feature of exhibiting an adhesion force of 0.08 N/mg*cm2 or more measured by the claimed Method (i).
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrode of Korach would have substantially the same or very similar structural characteristics as the instantly claimed electrode, as stated above, and would therefore be reasonably expected to meet the claimed measured property.
Regarding claim 2, Korach discloses the electrode for electrolysis comprising a substrate for the electrode for electrolysis (see e.g. Col. 4, lines 21-24) and a catalyst 
Regarding claim 3, Korach does not explicitly teach the electrode exhibiting a proportion measured by a method (3) described in the claim being 75% or more. However, as stated above, Korach discloses all the claimed structural elements and the same method of making, and the electrode would therefore inherently have the feature of exhibiting a proportion measured by the claimed method (3) of 75% or more. 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrode of Korach would have substantially the same or very similar structural characteristics as the instantly claimed electrode, as stated above, and would therefore be reasonably expected to meet the claimed measured property.
As stated above, the method (3) is not a positively recited part of the claimed electrode, and is instead a series of steps performed on the electrode to measure a property.
Regarding claim 4, Korach discloses the electrode for electrolysis having a porous structure (see e.g. Col. 8, lines 52-53) and having an opening ratio of 20 to 80% (see e.g. Col. 8, lines 54-55).
Regarding claim 5, Korach discloses the electrode having a porous structure (see e.g. Col. 8, lines 52-53) and having an opening ratio of 20 to 80% (see e.g. Col. 8, lines 54-55).
Regarding claim 6, Korach discloses the electrode for electrolysis having a thickness of 0.05 mm, equal to 50 µm (see e.g. Col. 8, lines 52-53).

Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrode of Korach would have substantially the same or very similar structural characteristics as the instantly claimed electrode, as stated above, and would therefore be reasonably expected to meet the claimed measured property.
As stated above, the method (A) is not a positively recited part of the claimed electrode, and is instead a series of steps performed on the electrode to measure a property.
Regarding claims 8, Korach does not explicitly teach the electrode having a ventilation resistance of 24 kPa*s/m or less when the electrode for electrolysis has a size of 50mmx50mm, the ventilation resistance being measured under conditions of the temperature of 24 ° C, the relative humidity of 32%, a piston speed of 0.2 cm/s, and a ventilation volume of 0.4 cc/cm3/s. However, as stated above, Korach discloses all the claimed structural elements and the same method of making, and the electrode would therefore inherently have a ventilation resistance of 24 kPa*s/m under the claimed conditions.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that electrode of Korach would have 
Regarding claim 10, Korach discloses a laminate comprising the electrode for electrolysis (see e.g. Fig. 3, solid polymer electrolyte 1 comprising the cathode element 45 sandwiched with layers including membrane 11, anode mesh 23, and cathode current carriers 41 and 43; Col. 8, lines 46-59).
Regarding claim 12, Korach discloses a laminate (see e.g. Fig. 3, solid polymer electrolyte 1; Col. 3, lines 31-35) comprising an electrode for electrolysis (see e.g. Fig. 3, cathode element 45; Col. 8, lines 52-53 and 60-65), and a membrane and feed conductor in contact with the electrode for electrolysis (see e.g. Fig. 3, membrane 11 and mesh conductor 41; Col. 3, lines 39-42).
Korach does not explicitly teach the laminate having an adhesion force applied per unit mass*unit area of the electrode on the membrane of less than 1.5 N/mg*cm2 or more measured by a Method (i) described in the claim. 
However, the electrode disclosed by Korach has the same or very similar characteristics as that described in the claims as well as generally described in the instant specification. The electrode has a mass per unit area of 8.9 to 35.6 mg/cm2 (see e.g. Col. 8, lines 52-56, calculated from the thickness of 0.05 mm, a porosity of 20-80% and the density of nickel being 8.91 g/cm3), a thickness of 50 µm (see e.g. Col. 8, lines 52-53), and an opening ratio of 20 to 80% (see e.g. Col. 8, lines 54-55), falling within the ranges stated in claims 1-2 and 4-6, as well as described in paragraph 0012, lines 20-28 and 55-61, of the instant specification. The electrode of Korach is also formed of 
MPEP § 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)”. 
Korach discloses all the claimed structural elements and the same method of making, and the electrode would therefore inherently have the feature of exhibiting an adhesion force applied per unit mass*unit area on the membrane of less than 1.5 N/mg*cm2 or more measured by a Method (i).
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrode of the laminate of Korach would have substantially the same or very similar structural characteristics as the instantly claimed electrode, as stated above, and would therefore be reasonably expected to meet the claimed measured property.
2. However, as stated above, Korach discloses all the claimed structural elements and the same method of making, and the electrode would therefore inherently have the feature of exhibiting an adhesion force applied per unit mass*unit area on the membrane of more than 0.005 N/mg*cm2.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrode of Korach would have substantially the same or very similar structural characteristics as the instantly claimed electrode, as stated above, and would therefore be reasonably expected to meet the claimed measured property.
Regarding claim 16, Korach discloses a liquid being interposed between the electrode for electrolysis and the membrane (see e.g. Col. 3, lines 51-61, in operation, with the microporous cathode element 45 adjacent the membrane 11, the majority of the water dissociation reaction occurs at the “membrane-catholyte-cathode interface”, indicating that the catholyte is interposed between the membrane and the cathode).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korach in view of Swiegers et al. (U.S. 2015/0292094), hereinafter Swiegers.

Swiegers teaches a water splitting device comprising a spiral wound water splitting cell comprising gas permeable anodes and cathodes interleaved with water permeable electrolyte layers (see e.g. Paragraph 0042, lines 4-10), similar to the solid polymer electrolyte unit arrangement of Korach which comprises porous cathode and anode units surrounding a permionic membrane (see e.g. Korach Col. 3, lines 31-34), which are rolled up from a multi-layered flat sheet arrangement into a spiral-wound arrangement (see e.g. Paragraph 0044, lines 1-4). This wound structure allows for reduction of the footprint and gas handling infrastructure of the device (see e.g. Paragraph 0042, lines 1-3 and 21-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode for electrolysis of Korach to form a wound body as taught by Swiegers in order to reduce the footprint and gas handling infrastructure of the electrolysis device comprising the electrode.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korach in view of Mitsushima et al. (U.S. 2017/0292198), hereinafter Mitsushima.
Regarding claim 15, Korach teaches all the elements of the laminate of claims 12 or 13 as stated above. Korach further teaches the membrane comprising a polymer, particularly a fluoropolymer, into which ion exchange groups are introduced (see e.g. Col. 5, lines 61-64). Korach does not teach a layer comprising a mixture of hydrophilic oxide particles and the polymer forming at least one surface layer of the membrane.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane of Korach to comprise the hydrophilic oxide particle containing layer on one or both surfaces of the membrane as taught by Mitsushima in order to prevent the adhesion of generated gases to the membrane and thereby improve the electrolytic performance and selectivity of the cell.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Applicant argues, on pages 12-14, that the electrode of Korach does not exhibit the claimed adhesion force, particularly because the force described by Korach is an external force applied to the electrode. This is not considered persuasive. Though Korach does not explicitly disclose this adhesion force, this property is, as stated by applicant, an “intrinsic” characteristic of an electrode. As described in the previous rejections of claims 3 and 7-8, and now applied to amended claims 1 and 12, the 
Applicant has not provided arguments or evidence as to how the adhesion force, described as a result of surface tension characteristics, of the instantly claimed electrode and the electrode of Korach are different or why Korach would not have this property if the two electrodes are substantially similar.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795